McCay, Judge.
1. Though I did not agree to the decision of this court in Akin vs. Freeman, 49 Georgia, 51, still it is the law of this court, and the fi. fa. or judgment in this case, was not dormant more than three years before scire facias was sued out.
2. Assuming that the dormant judgment act was suspended on 18th December, 1860, the whole time from the 18th of December, 1860, is not to be counted. At the date of the passage of the act of 1869 the judgment was not dormant, and the act, in its terms, only applies to judgments then dormant. It is clear, therefore, that under the holding in Akin vs. Freeman, as the act of 1869 does not apply to it, the judgment Avas not dormant over three years before the issuing of the scire facias. And this was admitted in the argument. But it is said that under the last section of the act of 1869, the bar attaches. It is said the right to issue this scire facias has arisen since the 1st of June, 1865, and is therefore to be regulated by the Code, irrespective of the acts suspending the statute. That while the first seven sections of the act of 1869 only applies to rights of action accruing before the 1st day of June, 1865, yet the last section covers all cases where the right of action accrued since 1865. But Ave are clear that there is nothing in this last section broad enough to cover a fi. fa., and to set the statute running as to it. That section expressly confines its operations to “all cases of the character mentioned in any section of this act,” Avhere the right of action has accrued since 1st of June, 1865. There-is no case of an execution or judgment running to dormancy in the previous sections. This fi. fa. did not become dormant until *43some time in 1871, and under the Code, or act of 1869, scire facias must have issued in three years from the date of the dormancy. This was done — the scire facias issued in July 1873.
Judgment affirmed.